Citation Nr: 0639703	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  02-01 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic disability 
manifested by dizzy spells.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1941 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran provided testimony at a 
Board hearing in April 2004.  Pursuant to 38 C.F.R. § 20.707, 
the Board Member who conducts a hearing shall participate in 
the final determination of the claim.  However, the Board 
Member who conducted the April 2004 hearing is no longer 
employed at the Board.  The veteran was advised of this in a 
letter dated in November 2006, and offered the opportunity to 
clarify whether he desired to attend another hearing.  In a 
statement received in December 2006, the veteran indicated 
that he wanted to attend a videoconference hearing before a 
Veterans Law Judge at the RO.  

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a 
videoconference hearing at the RO before 
a Veterans Law Judge of the Board in 
accordance with his December 2006 
request.  The veteran should be notified 
in writing of the date, time and location 
of the hearing.

2.  After the hearing is conducted, or if 
the veteran withdraws the hearing request 
or fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board, in accordance with 
appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case. The purpose of this remand is to afford the veteran due 
process of law.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


